■Chief Justice Ewing
'delivered the opinion of the Court.
Spearman recovered judgment on petition and summons against King and others, which they seek to reverse.
The note was filed and summons issued on the 23d June, 1841. By the return of the sheriff, endorsed, it purports to have been executed on the 21stof June, 1841. Judgment was recovered, by default, on the first day of the succeeding term, which was the 12th day of July, 1841. That the summons could not have been executed on the 21st of June is obvious, as that day was before its emanation or existence. The day must therefore have been endorsed in mistake, and should be disregarded in giving construction to the return. Rejecting the day, and giving effect to the residue of the return, the process must have been executed on some day in June, and after its emanation. If executed on any day in June, it was executed more than ten days before the return day, and in due time to authorize the judgment which was rendered.
Judgment affirmed, with costs and damages.